                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

 JUAN OCAMPO,
      Plaintiff,
                                                        No. 3:19-cv-00436 (SRU)
        v.

 COUNTRYWIDE HOME LOANS, INC.,
 et al.,
         Defendants.

                 RULING ON DEFENDANTS’ MOTIONS TO DISMISS

       Juan Ocampo (“Ocampo”), proceeding pro se, brought this action against Countrywide

Home Loans, Inc., Bayview Loan Servicing, LLC, Bank of New York Mellon, Mortgage

Electronic Registration Systems, Inc., American Home Mortgage, Nationstar Mortgage, LLC,

U.S. Bank National Association, “John Does 1 through 100,” and “Jane Roes 1 through 100”

(collectively, “Defendants”). Defendants Countrywide Home Loans, Inc., Mortgage Electronic

Registration Systems, Inc., Nationstar Mortgage, U.S. Bank National Association, Bayview Loan

Servicing LLC, and Bank of New York Mellon (collectively, “the Moving Defendants”) have

moved to dismiss under Federal Rules of Civil Procedure Rules 12(b)(1) and 12(b)(6). For the

reasons set forth below, the motions to dismiss (doc. nos. 9, 23, 25) are GRANTED.

   I. Background

       As alleged in the complaint, Ocampo entered into two mortgage loans on two separate

properties (“the Properties”). On September 30, 2005, Ocampo executed a note and mortgage

with Countrywide Home Loans, Inc., which were secured by the property located at 100 Old

Kings Highway, North, Darien, CT 06820 (the “Old Kings Highway Property”). See Compl.,

Doc. 1, at ¶ 2. On May 31, 2007, Ocampo executed a note and mortgage, which were secured by

the property located at 2 Geneva Road, Norwalk, CT 06850 (the “Geneva Property”). Id. at ¶ 3.


                                             -1-
Ocampo principally alleges that Defendants “fraudulently misrepresented the Value of the

subject property(s) and misrepresented the Loan to Fair Market Value Ratio based upon a false

and inflated appraisal overstating the property value . . . .” See id. at ¶ 5.

         Ocampo asserts violations of the Racketeer Influenced and Corrupt Organizations Act

(“RICO”), 18 U.S.C. §§ 1962(a) and 1964(c), on the basis of “mortgage fraud,” as well as “fraud

in the factum.” See id. at ¶¶ 116–21. Along with compensation for damages and attorneys’ fees,

Ocampo requests “vacatur of final foreclosure judgments, discharge of lis pendens, Satisfaction

of Mortgage,” and cancellation of the promissory notes. Id. at 49. He further requests a

“permanent injunction against all Defendant(s), Successors, Assigns and Agents who try to

enforce a claim or judgment that has been fraudulently procured.” Id.

         Although not alleged in the complaint, I will take judicial notice of the following court

proceedings, which are established by publicly-available court records. 1 On October 3, 2016, the

Superior Court for the Judicial District of Stamford entered a Judgment of Strict Foreclosure on

the Geneva Property. Nationstar Mortg. LLC v. Ocampo, 2016 Conn. Super. LEXIS 4946, at *1

(Super. Ct. Oct. 3, 2016). On June 4, 2018, the Superior Court for the Judicial District of

Stamford entered a Judgment of Strict Foreclosure on the Old Kings Highway Property. See

Bank of New York Mellon f/k/a Bank of New York as Tr. v. Ocampo, et al., No.

FSTCV146021995-S (Super. Ct. June 4, 2018).

    II. Standard of Review

                  a)       Rule 12(b)(1)

         “A case is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1)


1
  “At the pleading stage, courts may take judicial notice of matters of public record such as pleadings and orders in
another action.” See Bailey v. Interbay Funding, LLC, 2018 WL 1660553, at *2 n.2 (D. Conn. Apr. 4, 2018)
(internal citations omitted).


                                                        -2-
when the district court lacks the statutory or constitutional power to adjudicate it.” Makarova v.

United States, 201 F.3d 110, 113 (2d Cir. 2000). A party that moves to dismiss for lack of

subject matter jurisdiction “may refer to evidence outside the pleadings.” Id. (quoting Kamen v.

American Tel. & Tel. Co., 791 F.2d 1006, 1011 (2d Cir. 1986)).

               b)      Rule 12(b)(6)

       A motion to dismiss for failure to state a claim pursuant to Federal Rule of Civil

Procedure Rule 12(b)(6) is designed “merely to assess the legal feasibility of a complaint, not to

assay the weight of evidence which might be offered in support thereof.” Ryder Energy

Distribution Corp. v. Merrill Lynch Commodities, Inc., 748 F.2d 774, 779 (2d Cir. 1984)

(quoting Geisler v. Petrocelli, 616 F.2d 636, 639 (2d Cir. 1980)).

       When deciding a motion to dismiss pursuant to Rule 12(b)(6), the court must accept the

material facts alleged in the complaint as true, draw all reasonable inferences in favor of the

plaintiffs, and decide whether it is plausible that plaintiffs have a valid claim for relief. Ashcroft

v. Iqbal, 556 U.S. 662, 678–79 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007);

Leeds v. Meltz, 85 F.3d 51, 53 (2d Cir. 1996).

       Under Twombly, “[f]actual allegations must be enough to raise a right to relief above the

speculative level,” and assert a cause of action with enough heft to show entitlement to relief and

“enough facts to state a claim to relief that is plausible on its face.” 550 U.S. at 555, 570; see also

Iqbal, 556 U.S. at 679 (“While legal conclusions can provide the framework of a complaint, they

must be supported by factual allegations.”). The plausibility standard set forth in Twombly and

Iqbal obligates the plaintiff to “provide the grounds of his entitlement to relief” through more

than “labels and conclusions, and a formulaic recitation of the elements of a cause of action.”

Twombly, 550 U.S. at 555 (internal quotation marks omitted). Plausibility at the pleading stage



                                                 -3-
is nonetheless distinct from probability, and “a well-pleaded complaint may proceed even if it

strikes a savvy judge that actual proof of [the claims] is improbable, and . . . recovery is very

remote and unlikely.” Id. at 556 (internal quotation marks omitted).

   III. Discussion

       a)      Rooker-Feldman Doctrine

       Under the Rooker–Feldman doctrine, federal district courts “lack jurisdiction over cases

that essentially amount to appeals of state court judgments.” Vossbrinck v. Accredited Home

Lenders, Inc., 773 F.3d 423, 426 (2d Cir. 2014) (internal citations omitted). The prohibitions on

federal district court review of state court judgments under the Rooker–Feldman doctrine extend

to issues that are “inextricably intertwined” with such earlier state court determinations. Rooker–

Feldman challenges may be brought by either party or sua sponte by the court. Moccio v. New

York State Office of Court Admin., 95 F.3d 195, 198 (2d Cir. 1996) (internal citations omitted).

The elements of the doctrine are as follows:

       (1)     the plaintiff lost in state court;
       (2)     the plaintiff complains of injuries caused by the state court judgment;
       (3)     the plaintiff invites district court review of that judgment; and
       (4)     the state court judgment was entered before the plaintiff’s federal suit
               commenced.

Vossbrinck, 773 F.3d at 426 (internal citations and quotation marks omitted).

       All four factors of the Rooker–Feldmen doctrine are present with respect to Ocampo’s

claims concerning the Old Kings Highway Property. The first and fourth elements are clearly

satisfied. The Superior Court rendered an adverse judgment of foreclosure on the Old Kings

Highway Property on June 4, 2018; more than nine months before Ocampo filed his current

lawsuit. See Bank of New York Mellon f/k/a Bank of New York as Tr. v. Ocampo, et al., No.

FSTCV146021995-S, (Super. Ct. June 3, 2018); Compl., p. 49. The second element is

established because Ocampo complains of injuries he suffered as a result of the state court’s

                                                -4-
judgment of foreclosure. See, e.g., id. ¶ 119 (“[Ocampo] has suffered injury from the duplicitous

inducement of the subject properties of this Complaint from the loss of equity . . . .”). Regarding

the third element, Ocampo seeks an order from the federal district court to overturn the

Connecticut state court’s foreclosure on both Properties. See, e.g., id. (“Wherefore [Ocampo] . . .

demands judgment against the Defendant(s), and each of them, for actual, consequential,

compensatory, and potential damages, together with the vacatur of final foreclosure

judgments.”). Additionally, Ocampo requests that I: (1) hold that the mortgages have been

satisfied, (2) cancel the promissory notes, and (3) permanently enjoin the Defendants from

attempting to enforce another claim or judgment against him. Id.

       Similarly, all four factors are present regarding the Geneva Property. The first and fourth

elements are clearly met; the final judgment of foreclosure on the Geneva Property was entered

on October 3, 2016, and the instant suit was filed on March 25, 2019. See Ocampo, 2016 Conn.

Super. LEXIS 4946, at *1; Compl., p. 49. As noted above, the second element is met because

Ocampo complains of injuries that were the direct result of the state court’s Judgment of Strict

Foreclosure. Finally, the third element is established because Ocampo requests that I vacate the

Connecticut state court’s foreclosure on the Geneva Property. See Compl., at 49.

       The Second Circuit has “consistently held that any attack on a [state court] judgment of

foreclosure is clearly barred by the Rooker–Feldman doctrine.” Gonzalez v. Ocwen Home Loan

Servicing, 74 F. Supp. 3d 504, 514 (D. Conn. 2015), aff’d sub nom. Gonzalez v. Deutsche Bank

Nat. Tr. Co., 632 F. App’x 32 (2d Cir. 2016). Having “lost in the [state court] foreclosure

action,” Ocampo “may not now re-litigate the validity of the foreclosure in federal court.” Id. at

517–18.




                                               -5-
       To the extent Ocampo alleges that the foreclosure judgment resulted from fraud, Rooker-

Feldman still bars his federal claims. See Astoria Fed. Sav. & Loan Ass’n v. Arcamone, 2012

WL 4355550, at *2 (D. Conn. Sept. 18, 2012) (“Even where a plaintiff alleges that a state court

judgment was procured by fraud, Rooker–Feldman will divest the federal court of jurisdiction.”)

(internal citations omitted). Thus, “even if the state court judgment was wrongly procured, it is

effective and conclusive until it is modified or reversed in the appropriate State appellate or

collateral proceeding.” Simpson v. Putnam County Nat’l Bank of Carmel, 20 F. Supp. 2d 630,

633 (S.D.N.Y. 1998) (internal citations omitted).

       For the foregoing reasons, Ocampo’s allegations with respect to the Old Kings Highway

Property and the Geneva Property are a direct invitation for me to review a final state court

judgment with which he disagrees. In Nelson v. Countrywide Home Loans, Inc., 2019 U.S. Dist.

LEXIS 168299, at *8 (D. Conn. Sept. 30, 2019), I held that the Rooker–Feldmen doctrine barred

me from exercising subject matter jurisdiction on facts similar to those alleged here. In

accordance with my holding in Nelson, I hereby dismiss Ocampo’s claims against the Moving

Defendants regarding both subject properties for lack of subject matter jurisdiction. See 2019

U.S. Dist. at *8.

       b)      Statute of Limitations

               i.      RICO Claims

       In this matter, the plaintiff has alleged substantive violations of two substantive RICO

provisions: Sections 1964(c) and 1962(a). Compl., at ¶¶ 116–19. I need not address the merits

of those claims because Ocampo’s RICO claims are time-barred. RICO claims are subject to a

four-year statute of limitations, Koch v. Christie’s Intern. PLC, 699 F.3d 141, 148 (2d Cir. 2012),

and the statute of limitations “begins to run when the plaintiff discovers—or should reasonably



                                                -6-
have discovered—the alleged injury.” McLaughlin v. Am. Tobacco Co., 522 F.3d 215, 233 (2d

Cir. 2008). In determining whether a plaintiff should reasonably have discovered the injury, the

Second Circuit asks “whether a reasonable [person] of ordinary intelligence would have

discovered the existence of the fraud.” Nino v. Countrywide Home Loans, Inc., 2019 WL

1320282, at *3 (D. Conn. Mar. 22, 2019), reconsideration denied, 2019 WL 2357565 (D. Conn.

June 4, 2019) (internal citations omitted).

       Ocampo argues that he “learned of the facts about the misrepresentation of the Appraisal

of both Properties after doing some research about the subject matter of this complaint on

December 18, 2018,” and therefore brought this suit within the applicable four-year statute of

limitations. Compl., at ¶¶ 38–39. A reasonable person, however, would have discovered such a

misrepresentation at a considerably earlier time. See Nino, WL 1320282, at *3. The Nino court

addressed analogous facts and arguments in a separate suit brought against the Moving

Defendants and others. Id. at *3. In that case, the plaintiff asserted similar RICO and

Connecticut fraud claims against the lenders on three mortgages that she executed between 2004

and 2007 for “misrepresent[ing] the value and the loan-to-fair-market-value ratio” of the

Properties. Id. at *2. The court granted the defendants’ motion to dismiss, concluding that all of

the claims were time-barred. Id. at *3–4. In so holding, the court observed that “[a]ny

manipulation of the loan-to-fair-market-value ratios of each of the Properties could and should

have been discovered by a reasonably diligent purchaser of ordinary intelligence at the time the

mortgages were executed.” Id. at *3.

       Like the plaintiff in Nino, Ocampo alleges that Defendants misrepresented the value of

the Properties, as well as the Properties’ loan-to-fair-market-value ratio, when his mortgages

were executed. See Compl., at ¶ 91. Ocampo executed the mortgage for the Old Kings Highway



                                               -7-
Property on September 30, 2005 and the mortgage for the Geneva Property on May 31, 2007. Id.

at ¶¶ 2–3. A reasonably diligent purchaser would therefore have identified a misrepresentation

of the Properties at that time. Because Ocampo filed the instant complaint on March 25, 2019,

over a decade later, I conclude that his claims far-exceed the four-year statute of limitations and,

thus, are time-barred.

       Even under a more expansive view of when Ocampo should have discovered the injury,

Ocampo’s claims are still time-barred. The injury pleaded by Ocampo allegedly began with the

collapse of the Housing Bubble and the resultant Mortgage Crisis. Compl., at ¶ 59. Like the

plaintiff in Nino, Ocampo admits in his complaint that he became aware of “the Housing Bubble

and its collapse” between 2005 and 2011, and of the “thousands of foreclosure cases clogging the

Courts” between 2008 and 2011. Nino, 2019 WL 1320282, at *4; Compl., at ¶¶ 57–58. Ocampo

also asserts that the “Public at Large” received “storm warnings” of lending fraud through the

“Financial Crisis Inquiry Commission Report from Congress” in 2010 and through “the

testimony [of] William K. Black before the House Financial Services Committee” in 2011.

Compl., at ¶¶ 62, 65. As the Nino court concluded with respect to the plaintiff in that case,

Ocampo should have become aware of any harm arising from Defendants’ allegedly fraudulent

conduct at the time that he became aware of the Mortgage Crisis, which would have given rise to

plaintiff’s alleged injury. Nino, 2019 WL 1320282, at *4. Accordingly, Ocampo should have

discovered an injury by 2011 at the latest.

       Moreover, to the extent Ocampo alleges that the continuing violations doctrine exempts

his RICO claims from the statute of limitations, that argument fails because the doctrine does not

apply to RICO actions. See Nino v. Countrywide Home Loans, Inc., 2019 WL 2357565, at *2

(D. Conn. June 4, 2019) (internal quotation marks and citations omitted). Rather, RICO claims



                                                -8-
are “subject to a rule of separate accrual.” Id. (internal quotation marks and citations omitted).

A plaintiff asserting a RICO cause of action “has a right to sue, even after the statute of

limitations has run as to the underlying racketeering activity, when a ‘new and independent

injury is incurred from the same [RICO] violation.’” Id. (internal citations omitted). “An injury

is not independent of the alleged underlying RICO violation where it is caused in material part

by the original fraud.” Id. (internal citations omitted).

        In Nino, following the court’s dismissal of the RICO claims, the plaintiff filed a motion

for reconsideration and raised similar arguments to those raised by Ocampo in the instant action.

See Nino, 2019 WL 2357565, at *1. The court denied the motion, holding that the four-year

statute of limitations still applied because the plaintiff had “not alleged any injury independent of

the underlying alleged RICO violation.” Id. at *2. Here also, the injuries alleged in Ocampo’s

complaint do not appear distinct from the alleged underlying RICO violations – namely, the

misrepresentation of the Properties’ values and of the Properties’ loan-to-value ratios. For those

reasons, I conclude that the four-year statute of limitations applies in this case and, thus,

Ocampo’s RICO claims against the Moving Defendants are time-barred.

                ii.     Fraud Claims

        Fraud claims are subject to a three-year statute of limitations in Connecticut. See Conn.

Gen. Stat. § 52-577 (“No action founded upon a tort shall be brought but within three years from

the date of the act or omission complained of.”). The statute of limitations for those claims

begins “with the date of the act or omission complained of.” Nino, 2019 WL 1320282, at *4

(internal citations omitted). “Ignorance of [the plaintiff’s] rights . . . will not suspend its

operation.” Id. (internal citations and alteration omitted).




                                                  -9-
         Here, the mortgages were executed on September 30, 2005 and May 31, 2007. Because

Ocampo filed his current complaint on March 25, 2019, he has not met the three-year statute of

limitations. Ocampo argues that the continuing violations doctrine removes his fraud claims

from the statute of limitations. Compl., at ¶ 91. The Nino court addressed the same argument

under analogous circumstances and ultimately concluded, as I do here, that it was without merit. 2

In its decision denying reconsideration, the Nino court held that the continuing violations

doctrine did not apply to the plaintiff’s analogous Connecticut fraud claims because the

complaint “fail[ed] to allege facts sufficient to raise an inference of a continuing course of

conduct.” See Nino, 2019 WL 2357565, at *2.

         Here, like Nino, Ocampo’s Connecticut fraud claims are grounded in Defendants’ alleged

misrepresentations of the value of the Properties when the mortgages were executed, as well as

the failure to “provide Value to attach to [Ocampo’s] Mortgage and Promissory Note.” Compl.,

¶¶ 72, 120. The complaint fails to allege any wrongful actions committed by Defendants after

the initial execution of the mortgages in 2005 and 2007, respectively. Thus, the complaint fails

to allege ongoing misconduct that would constitute a continuing course of conduct that could

remove Ocampo’s claims from the three-year statute of limitations for fraud.

         For those reasons, I conclude that all of Ocampo’s claims against the Moving Defendants

– the RICO claims and the fraud claims – are time-barred.

         c)       Anti-Injunction Act

         To the extent that Ocampo seeks injunctive relief against the Connecticut state court

foreclosure judgments, the complaint is denied pursuant to the Anti-Injunction Act. The Anti-

Injunction Act provides, “[a] court of the United States may not grant an injunction to stay


2
 “While section 52-577 generally bars claims brought three years after the tortious conduct occurred, ‘[w]hen the
wrong sued upon consists of a continuing course of conduct, the statute does not begin to run until that course of

                                                       - 10 -
proceedings of a State court except as expressly authorized by Act of Congress, or where

necessary in aid of its jurisdiction, or to protect or effectuate its judgments.” 28 U.S.C. § 2283.

Courts in the Second Circuit have repeatedly held that, absent a showing by the plaintiff that one

of those exceptions applies, the Anti-Injunction Act bars federal courts from enjoining state court

foreclosure and eviction proceedings. See Markey v. Ditech Fin. LLC, 2016 U.S. Dist. LEXIS

129511, at *12 (D. Conn. Sept. 22, 2016).

        Ocampo requests a “permanent injunction against all Defendant(s), Successors, Assigns

and Agents who try to enforce a claim or judgment that has been fraudulently procured . . . .”

Compl., at 49. To the extent that this paragraph pertains to any state court judgment with regard

to the foreclosures of the Properties, the complaint is dismissed.

        d)       Failure to State a Claim

        Finally, Ocampo’s RICO and fraud allegations with respect to both the Geneva Property

and the Old Kings Highway Property fail to state a claim upon which relief can be granted. To

state a valid RICO claim, a plaintiff must satisfy two burdens. First, the plaintiff “must allege

that the defendant has violated the substantive RICO statute.” Moss v. Morgan Stanley Inc., 719

F.2d 5, 17 (2d Cir. 1983) (citing 18 U.S.C. § 1962). To that end, the plaintiff must first allege

the following seven elements: “(1) that the defendant (2) through the commission of two or more

acts (3) constituting a ‘pattern’ (4) of ‘racketeering activity’ (5) directly or indirectly invests in,

or maintains an interest in, or participates in (6) an ‘enterprise’ (7) the activities of which affect

interstate or foreign commerce.” Id. Second, the plaintiff must allege that he was “injured in his

business or property by reason of a violation of section 1962.” Id. (citing 18 U.S.C. § 1962)

(alteration removed).



conduct is completed.’” Nino, 2019 WL 235765, at *2 (internal citations omitted).

                                                     - 11 -
       Ocampo’s complaint alleges violations of two substantive RICO provisions. Compl., at

¶¶ 116–21. However, the complaint does not plead those alleged violations with the requisite

particularity to defeat the Defendants’ Motions to Dismiss. Because Ocampo’s RICO claims are

grounded in fraud, they must be pleaded with particularity under Federal Rule of Civil Procedure

9(b). Moore v. PaineWebber, Inc., 189 F.3d 165, 172 (2d Cir. 1999) (“Federal Rule of Civil

Procedure 9(b) states that in averments of fraud, ‘the circumstances constituting fraud . . . shall

be stated with particularity.’ This provision applies to RICO claims for which fraud is the

predicate illegal act.”). Therefore, under Rule 9(b), Ocampo must “specify the statements [he]

claims were false or misleading, give particulars as to the respect in which [he] contend[s] the

statements were fraudulent, state when and where the statements were made, and identify those

responsible for the statements.” Id. at 173. Ocampo must also “allege facts that give rise to a

strong inference of fraudulent intent.” Id. (internal citations and quotation marks omitted). A

complaint “full of conclusory and speculative allegations pertaining to the alleged fraudulent

scheme” does not satisfy the heightened pleading standard set forth in Rule 9(b). See Curtis v.

Law Offices of Bushman, 443 F. App’x 582, 585 (2d Cir. 2011). Finally, where “multiple

defendants are asked to respond to allegations of fraud, the complaint should inform each

defendant of the nature of his alleged participation in the fraud.” DiVittorio v. Equidyne

Extractive Indus., Inc., 822 F.2d 1242, 1247 (2d Cir. 1987) (internal citations omitted).

       Here, the complaint does not identify any particular false or misleading statements made

by the original lenders, Countrywide Home Loans and American Home Mortgage. Rather,

Ocampo offers only unfounded legal conclusions regarding Defendants’ alleged commission of

“Mortgage fraud, with the intent to defraud . . . .” Compl., at ¶ 69. Ocampo argues that

Defendants “fraudulently misrepresented the Value of the subject property(s),” “misrepresented



                                                - 12 -
the Loan to Fair Market Value Ratio based upon a false and inflated appraisal overstating the

property value,” and “engaged and benefitted from a corrupt enterprise to defraud homeowners.”

See Compl., at ¶¶ 5, 118.

        Ocampo relies on the notion that the Moving Defendants misrepresented the value of the

Properties at the time he signed the Loan and Mortgage documents. Compl., at ¶ 77. Ocampo’s

only factual support for that assertion is that the Properties were appraised at values that did not

comport with the Moving Defendants’ alleged representations. Id. at ¶¶ 78–80. However, the

information in the complaint with regard to the Moving Defendants’ alleged misrepresentations

pertain to properties unrelated to this suit.3 In the absence of any facts to suggest what the

Moving Defendants represented the subject properties to be worth, Ocampo’s allegations

regarding the Properties’ appraised value are of no consequence. Id. at ¶ 78. Therefore, even

when viewing the allegations in a light most favorable to Ocampo, the complaint fails on its face.

        Even if the complaint was not defective on its face, it would still fail because it does not

describe who exactly misrepresented the appraisal or market values of the Properties. Further,

the allegations do not give rise to a “strong inference of fraudulent intent.” Moore, 189 F.3d at

173. Ocampo does not allege “facts and circumstances that would support an inference” that

Countrywide Home Loans “knew of specific facts that were contrary to” their representations.

Rombach v. Chang, 355 F.3d 164, 176 (2d Cir. 2004). Rather, the complaint sets forth the

conclusory allegation that Defendants “knew or should have known that these representations

were false.” Compl., at ¶ 72. Ocampo has therefore failed to state a claim with respect to his

RICO allegations. Because Ocampo uses those same facts with respect to his separate fraud


3
 Ocampo alleges, “Defendant(s) Original Lender 1 & 2 represented the Value of the subject property(s) . . . as
$215,000.00 and $236,000 for the property’s [sic] located at 444 Bedford Avenue, Stamford, CT 06901 and
$900,000.00 for the property’s [sic] located at 25 Alexander Street, Greenwich, CT 06831 respectively.” Compl.,
Doc. 1, at ¶ 77.

                                                     - 13 -
claims, those claims are also barred for the same reasons.

        Finally, Ocampo also alleges that Countrywide Home Loans and American Brokers

Conduit unlawfully transferred the “equitable interests of Plaintiff’s property” to others without

providing Ocampo “any money to fund the fraudulently induced” loan. Id. at ¶¶ 95–102.

Drawing all inferences in favor of Ocampo, I find that those conclusory allegations, too, fail to

state claims upon which relief can be granted; they do not “raise a right to relief above the

speculative level.” Bell Atl. Corp., 550 U.S. at 555. Accordingly, all of Ocampo’s counts

against the Moving Defendants are dismissed for failure to state a claim.

        For the foregoing reasons, all of Ocampo’s counts against the Moving Defendants are

dismissed. 4



    IV. Conclusion

        For the reasons stated above, the Moving Defendants’ Motions to Dismiss (doc. nos. 9,

23, and 25) are GRANTED. The Clerk is directed to enter judgment for the Defendants and

close the case.

        It is so ordered.

        Dated at Bridgeport, Connecticut, this 31st day of March 2020.


                                                                     /s/ Stefan R. Underhill
                                                                     Stefan R. Underhill
                                                                     United States District Judge




4
  Because Ocampo’s claims are barred for the reasons stated above, I do not discuss the Moving Defendants’
remaining arguments in support of dismissal.

                                                     - 14 -
